DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “a porosity of the porous electrode is uniform within the porous electrode”. Applicant asserts support can be found at lines 8-19 of page 22, where the simulations are specified to have a porosity of 0.8 and inherently means the porosity is uniform. 

Further, lines 10-20 of page 4 recites “The effective electrode conductivity (σe) is defined here as the (spatially varying) relation between local applied electric field and the effective electric current density in the porous electrode. Here effective electric current density is defined in terms of net electric current (i.e. current associated with flow of electrons and holes) and the full macroscopic cross section of the electrode normal to the direction of current flow. In simple cases, effective electrode conductivity can be approximated as σelec(1-p) where σelec is the conductivity of the fully dense electrode material itself and p is the porosity,” such that it appears the porosity of the electrode is varying according to Figures 1A and 1B if the effective electrode conductivity (σe) decreases towards the counter electrode.

Claims 13 and 14 recite the volumetric charge storage capacity of the porous electrode is greater than 16 mol/L or 26 mol/L. However, while the specification discloses “[c]ommercial intercalation electrode materials for Li-ion batteries can show volumetric capacities that are many times the electrolyte concentration, exceeding 26 mol/L and 16 mol/L for cathodes and anodes, respectively, based on the total electrode volume,” it does not necessarily mean the volumetric charge storage capacity of the porous electrode is greater than 16 mol/L or 26 mol/L as claimed and is referring to the electrolyte concentrations of 26 mol/L and 16 mol/L.
In fact, the specification has only disclosed the volumetric capacitance to have a unit of F/cm3 at lines 20-22 on page 12 and lines 16-17 on page 22, and mol/L has been used for 
Therefore, the claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 14 recite the limitations “a volumetric charge storage capacity of the porous electrode is greater than an electrolyte concentration of the electrolyte medium” and "the volumetric charge storage capacity of the porous electrode is greater than 16 mol/L or 26 mol/L”.  However, the specification has only disclosed the volumetric capacitance to have a unit of F/cm3 at lines 20-22 on page 12 and lines 16-17 on page 22, and mol/L has been used for electrolyte concentration at lines 23-24 on page 11, at lines 23-24 on page 12, lines 8-10 on page 13, and line 19 on page 30, such that it is unclear how the volumetric charge storage capacity with a unit of F/cm3 can be compared to an electrolyte concentration with a unit of mol/L. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1, 3-6, 8, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2003/0099884) in view of Liu et al. (“Understanding electrochemical potentials of cathode materials in rechargeable batteries”).
Regarding claim 1, Chiang discloses an apparatus (10; see Figure 1) comprising:
a porous electrode (14; [0193]);
a counter electrode (12);
an electrolyte medium (16) disposed to infiltrate pores of the porous electrode and to fill a separation (22) between the porous electrode and the counter electrode ([0104] and [0193]);
wherein the electrolyte is configured to conduct electric charge primarily by electromigration of ions (inherent property of electrolyte;);
wherein the porous electrode is configured to store and release the ions (lithium ions stored and released from the cathode; [0105] and [0192]);
wherein the porous electrode is configured to conduct electric charge primarily by migration of electrons or holes (inherent property of the electrode; [0105]-[0106]);
wherein an effective electrode conductivity of the porous electrode is less than an effective ion conductivity of the porous electrode in part but not all of the porous electrode (it is stated in [0025], [0140], and [0305] and shown in Figure 12 that the electronic conductivity at a location further from the ionically conductive medium (electrolyte) is greater than the 
wherein the effective electrode conductivity is configured relative to the effective ion conductivity (it is disclosed the electronic conductivity of the electrodes are selected based on the ionic conductivity of the electrolyte; [0113] and [0115]).
While Chiang does not expressly disclose a volumetric charge storage capacity of the porous electrode is greater than an electrolyte concentration of the electrolyte medium, the reference discloses that the current collector and electrolyte mass is minimized while the anode and cathode structures mass are maximized ([0110]).
Liu discloses factors that determine the storage capacity of lithium ions in the battery include the capability of the electrode to change valence states, available space to accommodate the Li ions, and the reversibility of the intercalation reactions (first paragraph on page 111).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the volumetric charge storage capacity to be greater than the electrolyte concentration in the device of Chiang, as set forth above, to ensure optimal performance of the battery through the total or maximum depletion of the electrolyte by the electrode.
While modified Chiang does not expressly disclose the effective electrode conductivity is configured relative to the effective ion conductivity to improve uniformity of concentration of ions in solution in the electrolyte within the porous electrode, it is noted that once the reference discloses the effective electrode conductivity is configured relative to the effective ion conductivity and the porous electrode comprises a conductivity gradient, as set forth above, and therefore is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], it will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 3, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the porous electrode is configured to store and release the ions via electrochemical reactions (as set forth above).
Regarding claims 4 and 5, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the density, size and distribution of the pores are selected 
As the density of the conductive material and efficiency of the device are variables that can be modified, among others, by adjusting said distribution of the conductive material within the porous electrode layer, with said density of the conductive material and efficiency of the device varying with the distribution of the conductive material within the layer changing, the precise distribution of the conductive material within the layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed percentage by volume of the porous electrode having less conductive material cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the percentage by volume of the porous electrode having less conductive material in the apparatus of Chiang to obtain the desired balance between the density of the conductive material and the efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the effective electrode conductivity of the porous electrode increases as distance from the counter electrode increases (it is disclosed the storage material 
Regarding claim 8, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the porous electrode is formed from a mixture of powdered constituents ([0193]).
Regarding claim 9, modified Chiang discloses all of the claim limitations as set forth above.
While Chiang does not expressly disclose the effective electrode conductivity of the porous electrode is configured to improve uniformity of stored charge in the porous electrode, the reference discloses the porous electrode comprises a gradient for the porous structure, as set forth above, such that the electrode conductivity decreases towards the separator, and is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], and therefore, will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 11, modified Chiang discloses all of the claim limitations as set forth above.
While Chiang does not expressly disclose the effective electrode conductivity of the porous electrode is configured to enhance concentration of ions in solution in the electrolyte at locations inside the porous electrode near the counter electrode during charging of the apparatus, the reference discloses the porous electrode comprises a gradient for the porous structure, as set forth above, such that the electrode conductivity decreases towards the separator, and is substantially the same as the porous electrode described in the instant 
Regarding claim 12, modified Chiang discloses all of the claim limitations as set forth above, and further discloses a porosity of the porous electrode is uniform within the porous electrode (it is disclosed the electrode has a three dimensional structure that is porous and can be substantially uniform; [0123] and [0141]).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2003/0099884) in view of Liu et al. (“Understanding electrochemical potentials of cathode materials in rechargeable batteries”), as applied to claim 1 above, and further in view of Sakshaug et al. (US 2016/0344030).
Regarding claims 13 and 14, modified Chiang discloses all the claim limitations as set forth above, and further discloses a capacity of 80 mAh/g is seen in a charge ([0320]) where a carbon material is used as the anode active material ([0316]), but the reference does not expressly disclose the volumetric charge storage capacity of the porous electrode is greater than 16 mol/L or 26 mol/L.
Sakshaug discloses the volumetric capacity of a carbon electrode for a lithium ion battery is at least 500 mAh/cc or at least 900 mAh/cc ([0115]).
Therefore, as the efficiency and performance of the battery are variables that can be modified, among others, by adjusting said volumetric charge storage capacity of the porous electrode, with said efficiency and performance of the battery both changing as the volumetric charge storage capacity of the porous electrode is varied, the precise volumetric charge storage capacity of the porous electrode would have been considered a result effective variable by one In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721